                       IN THE UNITED STATES DISTRICT COURT
                                DISTRICT OF KANSAS

United States of America,

                     Plaintiff,

v.                                                             Case No. 03-20003-09-JWL

Monique Horton,

                     Defendant.

                                  MEMORANDUM & ORDER

       On June 23, 2003, Ms. Horton pleaded guilty to conspiracy to distribute and possess with

intent to distribute 50 grams or more of crack. She was sentenced to 324 months imprisonment

followed by five years of supervised release. On January 17, 2019, Ms. Horton filed an

unopposed motion to reduce her sentence pursuant to the First Step Act. The motion was granted

and her sentence was reduced to 168 months. Ms. Horton began supervision on February 5,

2019, after serving 184 months in custody. This matter is now before the court on Ms. Horton’s

motion for early termination of her supervision (doc. 743).       The government opposes the

motion. As will be explained, the motion is denied without prejudice to filing another motion if

additional circumstances warrant a re-examination of the issue.

       A district court has authority to “terminate a term of supervised release and discharge the

defendant released at any time after the expiration of one year of supervised release,” so long as

it considers the factors in § 3553(a) and the release is in the “interest of justice.” 18 U.S.C. §

3583(e)(1); United States v. Begay, 631 F.3d 1168, 1171–72 (10th Cir. 2011). The Judicial

Conference has elaborated on 18 U.S.C. § 3583(e)(1)’s statutory criteria and recommended that
the United States Probation Office and courts evaluate two sets of factors depending on how

long the defendant has been on supervised release when requesting early termination. Guide to

Judiciary Policy, Vol. 8 (Probation and Pretrial Services, Part E (Post-Conviction Supervision),

§ 360.20(b)–(c) (July 2, 2018). For a defendant who requests early termination during the first

18 months of supervision, “the appropriateness of early termination must be based on the

person’s overall progress in meeting supervision objectives,” which includes that the person (1)

substantially satisfied the requirements of the court order; and (2) demonstrates a willingness

and capability to remain lawful beyond the period of supervision.” Id. § 360.20(b)(1)–(2). For

persons within the first 18 months of supervision, probation officers “should not recommend

persons for early termination who have an identified higher risk to community safety.” Id.

After 18 months of supervision, there is a presumption in favor of recommending early

termination for persons who meet certain criteria. Id. § 360.20(c). It is significant to the court

that the probation office opposes Ms. Horton’s request for early termination because she is

within the first 18 months of supervision and is not considered “low risk” for purposes of the

policy. The probation office is the most familiar with Ms. Horton’s circumstances and is in the

best position to assess the need for continuing supervision.

       Ms. Horton contends that early termination is appropriate because she has served the

statutorily required period of one year, she has been fully compliant with the conditions of her

release and she is in good standing with the probation office. She further asserts that she has

successfully reintegrated into the community, maintaining a full-time job and strong ties to her

church. The court commends Ms. Horton for her compliant conduct on supervision and her

successful efforts at community reintegration. Nonetheless, the court is not persuaded that, just

                                                2
13 months into a 60-month term of supervised release, Ms. Horton’s circumstances warrant

termination of her supervision.    In short, the court believes that Ms. Horton will benefit from

continued supervision.    Ms. Horton may file another motion in the future if additional

circumstances warrant a re-examination of the issue, particularly after she qualifies for the

presumption in favor of release.



       IT IS THEREFORE ORDERED BY THE COURT THAT Ms. Horton’s motion for

early termination of supervised release (doc. 743) is denied.



       IT IS SO ORDERED.



       Dated this 3rd day of April, 2020, at Kansas City, Kansas.



                                                 s/ John W. Lungstrum
                                                 John W. Lungstrum
                                                 United States District Judge




                                                3
